Case 1:10-cv-06950-AT-RWL Document 880 Filed 10/10/19 Page 1 of 10




      TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
       FACSIMILE: 1-212-558-3588
         WWW.SULLCROM.COM                                    New York, New York 10004-2498
                                                                                ______________________

                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  October 10, 2019

 Via ECF
 The Honorable Robert W. Lehrburger,
     United States District Court for the
     Southern District of New York,
             500 Pearl Street,
                  New York, New York 10007-1312.
                   Re:        Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
                              No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)
 Dear Judge Lehrburger:

                 On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
 Sachs Group, Inc. (“Defendants”), I respond to Your Honor’s October 4, 2019 Order to
 “identify[] the specific information [Defendants] propose[] be provided in a ‘trial plan.’”
 (ECF No. 870 at ¶ 6.)
                  Unable to cite a single post-Wal-Mart Title VII case as precedent,1
 Plaintiffs’ trial plan must provide sufficient detail to confirm that the Phase I trial will be
 manageable, as required by Rule 23, and to allow Defendants to conduct appropriate
 discovery and to prepare their defense. See Mazzei v. Money Store, 829 F.3d 260, 270 (2d
 Cir. 2016 (plaintiffs “retain[] the burden” at all times “to demonstrate that [Rule 23’s]
 requirements [a]re satisfied”). Specifically, the trial plan must include: (i) a description of
 the anecdotal evidence that Plaintiffs seek to use; (ii) which aspects of the three challenged
 employment processes that Plaintiffs allege were discriminatory and caused disparate
 impact; (iii) whether Plaintiffs seek to introduce evidence concerning post-2015 time
 period; (iv) the type and timing of their proposed remedies; and (v) when the Named
 Plaintiffs’ claims should be heard. In response to Plaintiffs’ trial plan, the Court can then
 provide needed guidance to the parties on the scope of Phase I.




 1
        All Title VII cases tried post-Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011)
 have involved standardized tests or binary, objective employment policies applied in a
 uniform manner to the entire class. (See ECF 730 at 7, n.3 (summarizing cases).)
Case 1:10-cv-06950-AT-RWL Document 880 Filed 10/10/19 Page 2 of 10


 The Honorable Robert W. Lehrburger                                                         -2-

                                      BACKGROUND
        1.      Plaintiffs’ Motion for Class Certification and Abandonment of
                Injunctive Relief Claims
                 In moving for class certification, Plaintiffs repeatedly represented to Judge
 Torres that (i) Phase I would be for “class liability” (Class Cert. Br., ECF No. 247 at 49);
 (ii) class claims could be adjudicated based on “generalized proof”; and (iii) individual
 remedies would be addressed in Phase II. For example:
               “[T]his case may proceed along a well-recognized path, with a class trial
                focused on, in the first phase, (1) Class liability findings regarding a pattern
                and practice of discrimination, (2) Class liability findings of adverse impact,
                and (3) Goldman’s presentation of affirmative defenses to a Class liability
                finding of adverse impact, and then a second, remedial phase, consistent
                with Teamsters.” (Class Cert. Br. at 49–50 (emphasis added));
               “In Stage One of the proceedings, . . . the Court [will] decide . . . adverse
                impact on the class . . .; [and] a jury [will] decide liability on Plaintiffs’
                pattern or practice (disparate treatment) claims,” while “[i]n Stage Two,
                Plaintiffs propose individual hearings to adjudicate individual defenses to
                monetary relief, if any, and set individual monetary awards” (Pls.’ Obj. to
                R&R, ECF No. 511 at 47–48) (emphasis added);
               Plaintiffs’ disparate treatment claims “can be determined on a classwide
                basis with common proof of statistical and expert evidence.” (Class Cert.
                Br. at 46 (emphasis added)); and
               “In the liability stage [of a disparate impact class claim] no individual trials
                are required; to the contrary, the entire focus is on class-wide evidence.”
                (Pls.’ Resp. to Defs.’ Obj. to R&R, ECF No. 525 at 32) (emphasis added);
                see also Pls.’ Obj. Reply to R&R, ECF No. 514 at 19, 24).
                 In the five briefs Plaintiffs’ submitted on class certification, Plaintiffs
 suggested only once that Phase I could include “whether Goldman is liable to the named
 Plaintiffs for gender discrimination,” without ever suggesting that this includes the Named
 Plaintiffs’ individual claims as well as class claims. (Pls.’ Reply at 52.)
                  In September 2018, following Judge Torres’s decision granting certification
 of Plaintiffs’ class claims under Rule 23(b)(3), Plaintiffs’ abandoned their effort to obtain
 certification of injunctive or declaratory relief claims under Rule 23(b)(2). (See ECF
 No. 625.) As Judge Torres recognized, certifying these latter claims would require “an
 extensive discovery process,” because “[t]he parties have not completed meaningful
 discovery of Defendants’ current policies and practices,” which had changed substantially
 beginning in 2016 (the “2016 Process Changes”). (June 14, 2017 Order, ECF No. 500
 at 6.) Plaintiffs never completed discovery into the 2016 Process Changes, and the record
 before Judge Torres concerned only the processes as they existed prior to 2016.
Case 1:10-cv-06950-AT-RWL Document 880 Filed 10/10/19 Page 3 of 10


 The Honorable Robert W. Lehrburger                                                       -3-

           2.   Judge Torres’s Class Certification Order
                 Several aspects of Judge Torres’s rulings on certification dictate how this
 case will be tried. First, it is now beyond dispute that Judge Torres certified claims based
 only on three multi-faceted employment processes: (i) the annual 360 review process;
 (ii) the annual manager quartiling process; and (iii) cross-ruffing for promotion from Vice
 President to Managing Director. (See Mar. 30, 2018 Order, ECF No. 578 (“Certification
 Order” or “Cert. Order”) at 28; see Oct. 7, 2019 Order, ECF No. 873 (“Oct. 7 Order”) at 2
 (class claims relate only to three processes).)
                Second, Judge Torres denied certification of disparate treatment claims
 based on Plaintiffs’ “boys’ club” theory, concluding that “[i]ndividual issues would
 predominate” for such claims. Judge Torres found predominance only for disparate
 treatment claims “predicated on the statistical evidence of disparate impact” of the three
 challenged employment processes. (Cert. Order at 47; Oct. 7 Order at 2.)
                Third, as Judge Torres recently confirmed, and as this Court has reiterated
 multiple times, the Phase I trial contemplated here will “consist only of generalized proof.”
 (Oct. 7 Order at 2 (emphasis added); Cert. Order at 43–47; Oct. 24, 2018 Order (ECF
 No. 630) ¶ 1 (“Judge Torres contemplated a trial that would consist only of generalized
 proof to address [] common issues”).)
                Fourth, Judge Torres has never suggested that the Named Plaintiffs’
 individual claims would be tried in Phase I. Judge Torres affirmed this week that “through
 bifurcation, subclasses, and other approaches, individualized issues such as damages,
 would later be separately considered” after Phase I. (Oct. 7 Order at 2 (emphasis added).)
                Finally, Judge Torres never certified claims for injunctive or declaratory
 relief.
           3.   Plaintiffs’ Shifting Positions on the Phase I Trial
                 Notwithstanding the clear rulings in the Certification Order and Plaintiffs’
 representations to Judge Torres that their class claims could be manageably tried based
 “only” on “generalized proof” (Oct. 7 Order at 2), Plaintiffs’ approach to Phase I has been
 shifting since Judge Torres granted certification in March 2018.
                a.      Plaintiffs’ Evolving Position on Anecdotal Evidence of
                        Individualized “Culture” Incidents and Individual Class
                        Member “Experiences”
                At class certification, Plaintiffs stated unequivocally that they “advanced
 two theories of disparate treatment: (1) that Goldman is aware of the discriminatory impact
 of its employment practices and continues to use them, and (2) that Goldman maintains a
 ‘boys’ club’ culture of bias and sexualization of women, and retaliation against those who
 complain.” (Pls.’ Objs. to R&R (ECF No. 511) at 52 (emphasis added).)
                 Since then, Plaintiffs have stated generally that they will offer an
 unspecified amount of anecdotal evidence at Phase I of “an awareness of the problems in
 the company and not adequate intervention.” (Apr. 30, 2019 Conf. Tr. at 63:5–6.) But
 Plaintiffs also claim that they seek to “bring th[e disparate impact] statistics to life” by
Case 1:10-cv-06950-AT-RWL Document 880 Filed 10/10/19 Page 4 of 10


 The Honorable Robert W. Lehrburger                                                         -4-

 showing that the challenged processes “are operating within a system that’s rife with
 gender bias.” (Id. at 53:19–22.) Thus, even though Judge Torres has held that Phase I must
 be tried based “only” on “generalized proof” and rejected a class trial based on their “boy’s
 club” theory, Plaintiffs propose to present “individual incidents” as a “culture issue,” and
 posit that such “incidents” are “related to the [challenged] policies and practices,” because
 “if a person has disciplinary issues, particularly harassment issues, and is getting promoted,
 then it tells you something about the culture of the organization.” (Id. at 54:5–6; 56:18–
 57:3.) Plaintiffs contend that “in order to put the culture on trial” and establish “a standard
 operating procedure,” they must “show things beyond just the policies,” and “that there
 were managers that did things that were bad.” (Id. at 62:23–63:5 (emphasis added).)
                 Plaintiffs’ plan to introduce some number of cherry-picked “anecdotes” of
 “bad things” during Phase I is no different from the rejected boys’ club theory. It plainly
 would require “individualized inquiries into each incident” and has no place in this class
 action, as Judge Torres ruled (Cert. Order at 47), and as Your Honor recently reiterated
 (Oct. 3, 2019 Conf. Tr. at 72:21–22 (THE COURT: “there will be no evidence in phase one
 about boys’ club issues”)). Indeed, the notion that such anecdotes constitute evidence of a
 “standard operating procedure” of discrimination for a class of more than 3,300 women
 and a class period of almost 18 years runs directly counter to Wal-Mart. 564 U.S. at 358
 & n.9 (“a few anecdotes selected from literally millions of employment decisions prove
 nothing at all”). Other courts have similarly concluded that such cherry-picked anecdotal
 evidence is meaningless.2
                 Plaintiffs have also recently claimed that the Named Plaintiffs’ anecdotal
 testimony of their own “experiences” (presumably with the challenged processes) is
 somehow representative of the experience of each of the more than 3,300 class members
 over almost 18 years working in over 100 separate Business Units. Thus, in a remarkable
 leap, Plaintiffs contend that because the Named Plaintiffs “have been found to be typical
 of claims of the class,” they “will come to trial to testify about the typical experience of a
 class member at Goldman Sachs.”3 (Oct. 3 Conf. Tr. at 55:17–21 (emphasis added).)
 Without citing any legal support, Plaintiffs assert that this “happens all the time,” even
 where there are “variations in how that company’s conduct affected people.” (Id. at 66:1–


 2
         See Callari v. Blackman Plumbing Supply, Inc., 307 F.R.D. 67, 76 (E.D.N.Y. 2015)
 (Spatt, J.) (“anecdotes of illegal conduct” by two witnesses “not sufficient to establish . . .
 a company-wide policy or practice [for Rule 23] . . . where the proposed class members
 [were] spread out across twenty branches and three different states”); Moussouris v.
 Microsoft Corp,, 2018 WL 3328418, at *25 (W.D. Wash. June 25, 2018) (anecdotal
 evidence “too weak” to establish commonality where it “relate[d] to only 5 of the 41 states
 in which Microsoft has offices” and where witnesses did not “represent sufficiently the
 multitude of positions throughout the company”).
 3
         The class size should in fact be 1,470, as 1,850 class members agreed to arbitrate
 the class claims here. (See ECF Nos. 779 & 879.) The Named Plaintiffs are not “typical”
 of the particular 360 review, quartiling or cross-ruffing experiences of even the smaller
 class size.
Case 1:10-cv-06950-AT-RWL Document 880 Filed 10/10/19 Page 5 of 10


 The Honorable Robert W. Lehrburger                                                       -5-

 20.) Plaintiffs’ position makes no sense for at least the following reasons.
                 First, “the test for typicality is not demanding.” 7 Wm. B. Rubenstein,
 Newberg on Class Actions §§ 3:29, 3:31 (5th ed. 2018); see Karvaly v. eBay, Inc., 245
 F.R.D. 71, 82 (E.D.N.Y. 2007) (Glasser, J.) (“the typicality prong of Rule 23(a) sets a
 relatively low threshold”). Judge Torres’s preliminary, non-binding Rule 23 findings thus
 cannot transform four Named Plaintiffs’ unique experiences into an evidentiary proxy
 during the Phase I trial for the unique experiences of more than 3,300 other class members.
 Here, the lack of any representativeness is obvious: the Named Plaintiffs worked (a) in
 only two out of three Divisions at issue; (b) in only a handful out of the more than 100
 Business Units within Goldman Sachs over the class period; (c) in only three of 25 offices
 in the United States; and (d) in only some years of the almost 18-year class period. (See
 App. A.) See Boyd v. Interstate Brands Corp., 256 F.R.D. 340, 365 (E.D.N.Y. 2009)
 (Mauskopf, J.) (named plaintiffs’ anecdotes failed to show commonality where “putative
 class members worked in disparate facilities with different supervisors”).)4
                 Second, Plaintiffs claim that “on average, [female Associates and Vice
 Presidents] receive[d] lower 360-degree review scores, more negative reviews, and lower
 quartile rankings than men in similar positions” with “similar or worse objective
 performance.” (Second Am. Compl., ECF No. 411 (“SAC”) ¶ 45 (emphasis added).) In
 support, Plaintiffs propose to present anecdotes only from a cohort who believes their
 “below average” scores and rankings were unfair and discriminatory (i.e., the Named
 Plaintiffs and perhaps others). But if anecdotal evidence is intended to “bring statistics to
 life,” then all the statistics should come to life, including those anecdotes supporting
 Defendants’ position that there was no class-wide discrimination against the Firm’s female
 professionals. Defendants have the right to rebut Plaintiffs’ anecdotal evidence through
 the testimony of absent class members who believe the processes, and their scores and
 rankings, were entirely fair. See United States v. City of New York, 717 F.3d 72, 87 (2d
 Cir. 2013) (defendants must be afforded “broad opportunity to present in rebuttal any
 relevant evidence that shows that it lacked [] an intent” to discriminate).

 4
         See also Espenscheid v. DirectSat USA, LLC, 705 F.3d, 770774 (7th Cir. 2013)
 (rejecting plaintiffs’ proposal to have 42 class members testify to “get around the problem
 of variance” among class members’ unique traits where plaintiffs failed to show that
 witnesses were selected using proper “sampling methods”); Lindsley v. Omni Hotels Mgmt.
 Corp., 2019 WL 2743892, at *13 (N.D. Tex. July 1, 2019) (finding anecdotal evidence
 “unconvincing” where plaintiff produced only “one account of pay and/or promotion
 discrimination on the part of Defendants—her own”); Campbell v. Nat’l R.R. Passenger
 Corp., 311 F. Supp. 3d 281, 323 (D.D.C. 2018) (finding under Rule 23 that “testimony of
 one former employee who worked . . . for less than two years” does not raise inference of
 “general policy of discrimination over the entire sixteen-year class period”); Frazier v. PJ
 Iowa, L.C., 337 F. Supp. 3d 848, 871 (S.D. Iowa 2018) (finding “[a]necdotes of illegal
 conduct” insufficient to establish company-wide practice, “especially where the proposed
 class members are spread out across twenty-one stores”); Ross v. Lockheed Martin Corp.,
 267 F. Supp. 3d 174, 199 (D.D.C. July 28, 2017) (finding “two anecdotes in a class of over
 5,500” insufficient to constitute “substantial proof” of discrimination).
Case 1:10-cv-06950-AT-RWL Document 880 Filed 10/10/19 Page 6 of 10


 The Honorable Robert W. Lehrburger                                                       -6-

                b.      Plaintiffs’ Flip-Flop on Trying the Named Plaintiffs’
                        Individual Claims in Phase I
                 After Judge Torres certified their class claims for a Phase I trial based
 “only” on “generalized proof,” Plaintiffs claimed that “efficiency” requires that Named
 Plaintiffs’ individual, non-class claims be tried during Phase I. (See Pls.’ Jan. 16, 2019
 Ltr. (ECF No. 674-2) at 1–2 (emphasis added); Feb. 25, 2019 Conf. Tr. at 77:20-24 (MR.
 KLEIN: “we think that it makes logical sense to include the named plaintiffs’ non-class
 claims before the jury just as a matter of judicial efficiency”).) But unlike other recent
 pattern-or-practice trials,5 each of the Named Plaintiffs brings entirely distinct individual
 discrimination claims—ranging from pregnancy discrimination, to retaliation, to specific
 compensation claims—that have no bearing on the resolution of the certified class claims
 and that are subject to an entirely different burden-shifting framework. (See App. A.) The
 Named Plaintiffs contend that resolving their individual claims will require evidence
 concerning potentially dozens of individual so-called male comparators. (See July 17,
 2019 Conf. Tr. at 12:9-12.) Plaintiffs have never explained how this can be done at a
 manageable Phase I trial that would also include Defendants’ rebuttal comparators.
                c.      Plaintiffs’ Repeated Flip-Flops on Remedies
                Plaintiffs sought certification under Rule 23(b)(3) only for their claims for
 “backpay and punitive damages.” (Pls.’ Class Cert. Br. at 47.) Plaintiffs have since flip-
 flopped repeatedly on the relief they seek and when they plan to seek it.
                        (i)    Damages
                Plaintiffs initially claimed that “it is appropriate to measure [backpay]
 damages in the aggregate” at the end of Phase I, “with individual hearings reserved for a
 later stage.” (Class Cert. Br. at 46). Plaintiffs later reversed course. (See Dec. 20, 2018
 Conf. Tr. at 46:25–47:2 (MR. GIUFFRA: “Are we doing damages at phase [one]?”
 MS. GEMAN: “No.”).) Judge Torres has now confirmed that “through bifurcation,
 subclasses, and other approaches, individualized issues, such as damages” would not be
 tried during Phase I, but would “later be separately considered.” (Oct. 7 Order at 2
 (emphasis added).)
                  In Wal-Mart, the Supreme Court made clear that liability for backpay must
 be determined during Phase II because of Defendants’ right “to individualized
 determinations of each employee’s eligibility for backpay.” 564 U.S. at 366–67. And
 because punitive damages in a class action cannot be determined prior to individual liability
 determinations, claims for punitive damages must equally be assessed on an individual
 basis after Phase I. See Robinson v. Metro-N. Commuter R.R. Co., 267 F.3d 147, 158 n.4,
 161 (2d Cir. 2001) (second stage of disparate treatment and impact clams implicates
 “liability to each individual class member rather than to the class as a whole”); Johnson v.
 Nextel Commc’ns Inc., 780 F.3d 128, 148–49 (2d Cir. 2015) (“punitive damages must be

 5
         See, e.g., Velez v. Novartis, No. 04-cv-09194-CM (S.D.N.Y.) (named plaintiffs
 asserting only class claims); Slaight v. Tata Consultancy Servs., Ltd., No. 15-cv-01696-
 YGR (N.D. Cal.) (same).
Case 1:10-cv-06950-AT-RWL Document 880 Filed 10/10/19 Page 7 of 10


 The Honorable Robert W. Lehrburger                                                       -7-

 tethered to compensatory damages in order to comply with due process”) (citing State
 Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 419 (2003)); EEOC v. Mavis
 Discount Tire, Inc., 129 F. Supp. 3d 90, 120 (S.D.N.Y. 2015) (Failla, J.) (in pattern-or-
 practice case, “prudent course is to address the issue of punitive damages during Phase II”).
                        (ii)    Injunctive Relief
                 Because Plaintiffs abandoned Rule 23(b)(2) certification of their claims for
 injunctive and declaratory relief before Judge Torres could consider whether to certify
 these claims, Plaintiffs cannot now pursue such relief on a class-wide basis at trial. See
 Newberg on Class Actions § 23:30 (“[A]n employment suit seeking primarily monetary
 damages cannot make itself into a hybrid case artificially—it must actually comply with
 the requirements of Rule 23(b)(2) to be certified.”); All Star Carts & Vehicles, Inc. v. BFI
 Canada Income Fund, 280 F.R.D. 78, 83 (E.D.N.Y. 2012) (Wexler, J.) (in certifying claims
 under Rules 23(b)(2) and (b)(3), “Rule 23(b)(2) governs class-wide injunctive relief”).
 Plaintiffs conceded as much at a status conference, only to later backtrack at the very same
 conference without explaining when or how this relief could be sought.6

                          INFORMATION PLAINTIFFS
                     SHOULD INCLUDE IN THEIR TRIAL PLAN
                 This Court should direct Plaintiffs to include the following information in
 their Trial Plan:
        1.      The Trial Plan Should Explain How Plaintiffs Intend to Use
                Anecdotal Evidence of Intent at a Manageable Class Trial.
                 In keeping with the Certification Order and applicable law, Plaintiffs should
 confirm that trying Goldman Sachs’s “culture” through anecdotal evidence is not part of
 their trial plan. If Plaintiffs nevertheless insist that cherry-picked anecdotal “culture
 incidents” should be part of a Phase I trial, they must explain (i) how such a trial plan
 accords with Judge Torres’s rejection of the “boys’ club” theory, her generalized proof
 ruling, and her Rule 23 findings; (ii) how each purported “incident” will not devolve into
 a trial within a trial; and (iii) how such cherry-picked “incidents” constitute “generalized
 proof” of a “standard operating procedure” of intentional discrimination in more than 100
 Business Units within Goldman Sachs over the past almost 18 years.
               As to Plaintiffs’ alternate theory that “Goldman Sachs” was aware of
 “problems” (Apr. 30 Conf. Tr. at 63:5–6)—the only theory that was certified—Plaintiffs
 should explain which “problems” they refer to, and how “awareness” of those problems

 6
         Compare Feb. 25 Conf. Tr. at 63:17–65:7 (THE COURT: “[T]o what extent would
 [claims for injunctive relief] affect any proof or evidence coming in in phase one?”
 MR. KLEIN: “It would have absolutely no impact on phase one”), with id. at 74:12–18
 (MR. KLEIN: “We didn’t waive our right to an injunction that’s impossible by virtue of
 what subpart of Rule 23 we decided to certify the class under.”), and id. at 76: 11–14 (MR.
 KLEIN: “[C]ompliance relief, [] basically addresses how to change the challenged practices
 if there’s a finding of liability.”).
Case 1:10-cv-06950-AT-RWL Document 880 Filed 10/10/19 Page 8 of 10


 The Honorable Robert W. Lehrburger                                                          -8-

 constitutes proof of standard operating procedure of intentional discrimination across all
 Business Units and the entire class period.
                 Anecdotal testimony from Named Plaintiffs about their unique experiences
 with the challenged processes cannot be extrapolated to the entire class of more than 3,300
 other class members, nor could such selective evidence establish intentional discrimination
 as a “standard operating procedure.” If Plaintiffs plan to introduce such anecdotal
 evidence, Plaintiffs must explain how the testimony of four Named Plaintiffs is adequately
 representative of the experiences of more than 3,300 other class members and constitutes
 “generalized proof.” The trial plan must also make clear the proposed scope of absent class
 member testimony at a Phase I trial. In any event, if Plaintiffs are allowed to introduce
 their preferred anecdotal evidence, Defendants have the right to do the same, and Phase I
 will not be based “only” on “generalized proof,” as Judge Torres directed.
        2.      The Trial Plan Should Explain the Aspects of the Challenged
                Processes Alleged to Be Discriminatory and Describe Plaintiffs’
                Theory of Causation.
                Plaintiffs challenge the application by hundreds of managers of multi-step,
 discretionary processes to more than 3,300 class members. The trial plan should (i) identify
 which aspect or aspects of each of these processes Plaintiffs claim resulted in a
 discriminatory disparate impact; and (ii) describe generally how Plaintiffs intend to
 establish, through generalized proof, a causal connection between the alleged
 discriminatory aspect or aspects of these processes and an adverse impact on more than
 3,300 class members.
                  In addition, Judge Torres found that cross-ruffing—not the nomination
 process prior to cross-ruffing—was a “process applied to every single possible promotion
 from Vice President” and concluded that cross-ruffing was thus a “common mode” of
 decision-making for purposes of Rule 23 commonality. (Cert. Order at 28; 42–46.)
 Plaintiffs’ trial plan should (i) confirm that the cross-ruffing process itself is the basis for
 Plaintiffs’ claims of disparate impact discrimination over promotions, not the selection of
 who is cross-ruffed; (ii) explain which aspect of cross-ruffing supposedly caused gender
 discrimination (e.g., because the cross-ruffing process “does not employ legitimate,
 validated and/or objective criteria” or because this process is based on “inaccurate and
 unvalidated performance measures” (SAC ¶¶ 53, 54)); and (iii) state whether Plaintiffs will
 seek to prove that cross-ruffing caused disparate impact discrimination for any time period
 beyond the 2004 to 2007 time period that Judge Torres considered at class certification.
        3.      The Trial Plan Should Explain Whether Plaintiffs Will Offer
                Evidence for the Time Period After the 2016 Processes Changes.
               Judge Torres never considered the 2016 Process Changes, and Plaintiffs
 abandoned further discovery of these changes. The trial plan should confirm that the post-
 2015 processes will not be at issue at the Phase I trial.
Case 1:10-cv-06950-AT-RWL Document 880 Filed 10/10/19 Page 9 of 10


 The Honorable Robert W. Lehrburger                                                           -9-

         4.      The Trial Plan Should Confirm That Class-Wide Remedies Are No
                 Longer Available in this Action.
                  Plaintiffs’ trial plan should confirm that (i) class-wide injunctive relief will
 not be sought in this case because Judge Torres never certified a class with respect to such
 relief; (ii) Plaintiffs will not seek an aggregate award of backpay or punitive damages at
 the close of Phase I; and (iii) individualized liability for backpay and punitive damages will
 be considered only on an individualized basis at a “later” stage. (Oct. 7 Order at 2.)
         5.      The Trial Plan Should Confirm that the Named Plaintiffs’ Individual
                 Claims Will Be Tried During Phase Two Proceedings.
                 In keeping with the Certification Order, Named Plaintiffs’ individual non-
 class claims are properly tried in Phase II. If Named Plaintiffs seek to have their claims
 heard in Phase I, they should explain (i) approximately how many comparators they intend
 to present for each Named Plaintiff; (ii) how evidence related to each comparator will not
 devolve into a series of mini-trials in a Phase I trial that is supposed to be focused “only”
 on “generalized proof”; (iii) approximately how many absent class member witnesses will
 testify “about [the] [N]amed [P]laintiffs’ experience” (Oct. 3 Conf. Tr. at 48:5-6); (iv) the
 general topics of their testimony; and (v) how the McDonnell Douglas burden-shifting
 framework for the Named Plaintiffs’ individual claims will co-exist alongside the
 Teamsters framework for pattern- or-practice cases. Parisi v. Goldman, Sachs & Co., 710
 F.3d 483, 488 (2d Cir. 2013) (“private plaintiffs do not have a right to bring a pattern-or-
 practice claim of discrimination”).
                                       *       *      *
                  As this Court recognized, “the time has come” for Plaintiffs to provide a
 trial plan showing how, consistent with the Certification Order and Rule 23, they propose
 to try the Phase I trial. (Oct. 3 Conf. Tr. at 89:2.) Such a trial plan will facilitate a fair
 discovery process and satisfy Plaintiffs’ continuing obligation under Rule 23 to show that
 a class trial remains a manageable and superior method of adjudicating their claims.
                                                                 Respectfully,

                                                                 /s/ Robert J. Giuffra, Jr.

                                                                 Robert J. Giuffra, Jr.

 cc:     All parties of record (via ECF)
Case 1:10-cv-06950-AT-RWL Document 880 Filed 10/10/19 Page 10 of 10




                                  Appendix A


  Name          Role           Division     Term of      Non-Class Claim
                                            Employment
  Chen-Oster    Salesperson    Securities   1997–2005    Retaliation for
                in                                       making internal
                Convertible                              complaint;
                Bonds group                              pregnancy
                                                         discrimination
                                                         (SAC ¶¶ 77–78,
                                                         177–200)
  De Luis       Private        IMD          2010– 2016   Denied relocation
                banking                                  to the Miami office
                underwriter                              in retaliation for
                                                         raising
                                                         compensation
                                                         concerns. (Suppl.
                                                         Compl., ECF No.
                                                         486 ¶¶ 4–21)
  Gamba         New York       Securities   2000–2014    Not promoted in
                Stock                                    retaliation for
                Exchange                                 complaining about
                trading                                  manager’s
                specialist                               comment on her
                                                         pregnancy;
                                                         pregnancy
                                                         discrimination
                                                         (SAC ¶ ¶ 127–133,
                                                         177–200)
  Orlich        Desk analyst   Securities   2007–2008    Denied opportunity
                on Capital                               to work in trading
                Structure                                position in
                Franchise                                retaliation for
                Trading desk                             complaining about
                                                         her then-current
                                                         role (SAC ¶¶ 108–
                                                         117, 177–187)
